DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
The previous 35 U.S.C. § 112(b) rejection of claim 3 and others regarding the indefiniteness of “a flatness of the body is not less than 1.2 and not more than 1.8” is withdrawn in view of the amendment to the claims 3 and 6.  The Applicant has amended the claims to further define the “flatness of the body”: “a flatness of the body defined as a value represented by a ratio of a maximum width of the body to a maximum thickness of the body”.  The claims have been reconsidered and examined in this Action in view of the change of scope of the claims.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In this case, the Applicant argues that prior art Ogawa does not disclose the newly added limitations of how the container is manufactured or the presence of mold parting lines.  These new features are treated in the rejection, below.
Specification Objection
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In view of newly amended claim 1 and the limitation of “parting lines”, .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka, et al. (“Yamanaka”) (U.S. Pat. 7,048,132) in view of Tom, et al. (“Tom”) (U.S. Pub. 2012/0267388) and Wilkie, et al. (“Wilkie”) (U.S. Pat. 4,486,379).
Regarding claim 1, Yamanaka discloses a synthetic resin container (abstract) formed by extrusion blow molding (col. 5, line 19: “is molded by blow molding”) and (col. 5, lines 56-58: “the entire outer surface of the major-diameter portion 6 is laminated with an outer layer 7b by means of insert molding or co-extrusion.”) comprising a tubular mouth portion (11); and a body (3) connected to the mouth portion and forming a space that contains contents, the body capable of being squeezed to discharge the contents (col. 3, lines 17-18: “possible to flatten the bottle to an extent enough to reduce its volume”), wherein, the body has a flattened shape (col. 5, lines 63-67: “the reversible section 10 in the third embodiment is resiliently reversed simply by pressing it inward, and is entirely concaved into the inside of the shell section 8, as shown by a chain double-dashed line in FIGS. 6 and 7”) with a width larger than a thickness; first widthwise end and a second widthwise end located on each side of the body (see annotated Fig. 7, below) provided respectively with bent portions (5) extending in parallel with the axial direction; and when the body is squeezed in a thickness direction of the body to discharge the contents, each bent portion is configured to be a starting point when one of a front side wall and a rear side wall 
Yakamana discloses in Fig. 7 an end on a first side of the body is connected to the mouth portion but is silent regarding an axial end on the first side of the body in an axial direction along a center axis line of the body is connected to the mouth portion.  Yakamana discloses in Fig. 10 that a mouth portion (11) is connected to a first side of a body in an axial direction along a center axis line of the body.  Therefore, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to position the mouth along a centerline axis on one end of the bottle since no criticality of the mouth’s position was disclosed by the Applicant.
Yakamana discloses an end on a second side in an axial direction of the body is closed but is silent that the end of the second side has a curved shape protruding towards the second side in the axial direction.  Tom discloses a flexible container liner (Fig. 3: 320) with a closed end (322) that has a curved shape which protrudes in a direction towards a second side in an axial direction.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Tom’s curved closed end since “rounded bottoms may help improve chemical utilization in, for instance, a pump dispense application as the rounding of the bottom surface may help properly direct a dip tube to the bottom of the liner, for example.”  (Tom: ¶ [0108])
Yakamana discloses a first widthwise end and a second widthwise end located on each side of the body (see annotated Fig. 7, below) provided respectively with bent portions (5) extending in parallel with the axial direction but is silent regarding that the widthwise ends are provided respectively with parting lines formed by a division face of a mold and that the bent 
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Wilkie’s bent portion (hinge) coinciding with the mold parting line, with the parting line overlapping the bent portion, to avoid special mold construction.  (Wilkie: col. 4, lines 31-36)

    PNG
    media_image1.png
    545
    982
    media_image1.png
    Greyscale


Regarding claim 2, Yakamana discloses a front side wall and rear side wall and it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to choose an angle in a planar view from the axial direction (see annotated Fig. 7, above), formed by a tangent to the front side wall starting from a top of the bent portion and a tangent to the rear side wall starting from the top is 140 degrees or less to direct the contents to smoothly direct flow to the outlet.
Regarding claims 3 and 6, Yakamana illustrates (see annotated Fig. 7, above) that the width of the body of the container is greater than the thickness of the body since the body is of elliptic shape (col. 5, line 21 and 55) but does not specify that the ratio of width to thickness is between 1.2 and 1.8; however, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select a range of width to thickness for the container body, such as 1.2 to 1.8, to create an elliptic shape (col. 5, line 21 and 55).
Regarding claims 4, 7, 8 and 9, Yakamana discloses (see annotated Fig. 1, below) wherein, in a side view from an extending direction of a long axis of -3-New U.S. Patent Application the body, a contour line of the axial end on the second side in the axial direction is located inside a semicircular virtual arc 

    PNG
    media_image2.png
    921
    750
    media_image2.png
    Greyscale

Regarding claims 5 and 10-16, Yakamana, as modified by Tom in claim 1, discloses (see Tom: Fig. 3: 320) wherein, in a front view from an extending direction of a short axis of the body, a contour line of the end on the another side in the axial direction is semicircular with a maximum width of the body as a diameter. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754